The plaintiff in error was convicted of assault with intent to commit robbery upon information filed against him in the Criminal Court of Record of Palm Beach County by the county solicitor. Robbery is not a capital felony.
It is contended that a person may not under the Constitution of Florida be tried for a felony except upon an indictment by the grand jury. The question has been settled by the Court contrary to the contention of plaintiff in error. See Sawyer v. State, 94 Fla., 60, 113 So. R. 736.
Affirmed.
STRUM AND BROWN, J. J., concur.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur in the opinion and judgment. *Page 553